Citation Nr: 1727656	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 through March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the appellant's request for an apportionment of the Veteran's VA benefits.  The appellant has perfected a timely appeal as to this decision.  The appellant in this matter is unrepresented.  The Veteran is represented by Disabled American Veterans.  

This matter was initially before the Board in March 2014.  Then, it was remanded for development.  The case has been properly returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  From March 17, 2008, to June [REDACTED], 2009, the appellant's minor daughter, the Veteran's stepchild, was not a member of the Veteran's household.  

2.  From March 17, 2008, to June [REDACTED], 2009, the Veteran did not reasonably provide support to the appellant.


CONCLUSIONS OF LAW

1.  From March 17, 2008, to June [REDACTED], 2009, the criteria for an apportionment of the Veteran's compensation benefits on behalf of the appellant's child have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458 (2016).

2.  The criteria for an apportionment of the Veteran's compensation benefits up to an amount that does not constitute undue financial hardship for the Veteran, on behalf of the appellant, have been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" under Chapter 51 of Title 38, United States Code, but has generally not been found to apply to "Special Provisions Relating to Benefits" under Chapter 53 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) (Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as apportionment is governed by Chapter 53, it does not appear that the VCAA applies to the instant claim.

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the November 2009 apportionment decision, the July 2010 Statement of the Case (SOC), the December 2013 Supplemental SOC, and the October 2016 Supplemental SOC were issued to both parties, with the parties receiving notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  Further, the Board remanded this claim in March 2014 for further development of the record; specifically, both the appellant and the Veteran were contacted by way of September 2016 letters, including apportionment regulations, and the Veteran was requested to provide current income and expense information.  The Veteran submitted this information in October 2016.  The Board does note that the notice letter sent to the appellant in September 2016 was returned as undeliverable.  However, as the Board finds in her favor in this matter, any failure to satisfy the procedural requirements for simultaneously contested claims on her behalf is harmless.  In summary, the Board finds that these actions establish that any duties to notify and assist owed the parties have been met for the time period in question.  Under these circumstances, the Board finds that there is no prejudice to the Veteran or the appellant, at this juncture, in proceeding with a decision on the appellant's appeal.  Further, the Board finds that there has been substantial compliance with the directives of the March 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II.  Apportionment

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  Specifically, the law provides that all or any part of the Veteran's VA compensation benefits may be apportioned if the Veteran is not residing with his or her spouse or children, and the Veteran is not reasonably discharging his or her responsibility for the support of the spouse or children.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.452 (2016).  Notably, it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2016).  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2016).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451 provides further that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


	Factual History

In support of her request for an apportionment, the appellant alleged in her May 2008 VA Form 21-4138 and in her December 2009 Notice of Disagreement that she had been separated from the Veteran since April 2007.  However, she remained married to him until their divorce was finalized in May of 2009.  According to the appellant, the Veteran failed to provide any support for her or her daughter during the period from March 2008 through the date of their divorce in May 2009.

Consistent with the appellant's assertions, records in the claims file show that she and the Veteran were married from October 2005 to June [REDACTED], 2009, when their divorce was finalized and entered by the State of California.  As the Veteran acknowledged during a July 2009 telephone conversation with a VA staff member, he lived with the appellant and her minor daughter (the Veteran's stepdaughter) in Japan until April 2007, when he apparently returned to live in the United States.

In an October 2009 VA Form 21-4138, the Veteran stated that he had provided monetary support to the appellant and his stepdaughter from May 2007 through May 2009.  In an accompanying October 2009 VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, the Veteran estimated that he had provided approximately $300.00 per month to the appellant and his stepdaughter for the entirety of the marriage.  Unfortunately, the Veteran did not complete the form or otherwise provide any information as to his financial income, assets, or expenses.

Copies of e-mail communications between the Veteran and the appellant corroborate that the Veteran wired money, via Western Union, on essentially a monthly basis to the appellant and his stepdaughter from May 2007 through February 2008.  However, subsequent e-mail communications from 2009 suggest that communications and support payments from the Veteran to the appellant and his stepdaughter abruptly ceased after February 2008.  Indeed, in that regard, there is no evidence in the record to support the Veteran's assertion that he continued to provide support to the appellant and his stepdaughter at any point after February 2008, despite his ongoing marriage to the appellant until June [REDACTED], 2009.  The parties have focused their arguments on whether support payments were submitted between March 17, 2008, and June [REDACTED], 2009.  Therefore, the Board will limit its analysis to this time period.

Pursuant to the March 2014 remand, VA issued a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, to the Veteran in order to obtain information regarding his income, assets, and expenses.  In October 2016, the Veteran submitted the completed form.  He reported monthly income of $1,242.00 from the Social Security Administration and of $2,906.83 from VA.  He also listed having $100.00 in a non-interest bearing bank account.  Adding the two sources of income together yields a monthly income of $4,148.83.  Regarding his monthly living expenses, the Veteran provided the following:  $847.00 for house or rent payment; $685.00 for food; $785.00 for utilities (water, gas, electricity); $150.00 for telephone; $150.00 for clothing; $47.00 for medical expenses; $209.00 for car insurance; $505.00 for car payment; and $325.00 for credit cards.  Adding these monthly expenses together yields a total monthly expense amount of $3,716.00.  

	Analysis

Here, the appellant claims that the Veteran ceased paying money to support her and her daughter from March 17, 2008, to June [REDACTED], 2009, the date she and the Veteran were divorced.  In discussing whether the appellant is entitled to general apportionment, the Board will address the elements sequentially.  

First, the evidence clearly demonstrates that the appellant and the Veteran were married during the entirety of the period from March 17, 2008, to June [REDACTED], 2009.  Thus, the threshold issue of familial relationship has been met and does not operate as a bar against apportionment of the Veteran's benefits on behalf of the appellant.   For the appellant's daughter, the Veteran's stepdaughter, however, the Board finds that apportionment benefits are not available.  Under 38 U.S.C.A. § 101 (4) (A) (iii) and 38 C.F.R. § 3.57 (a) and (b), the term "child" excludes a stepchild who is no longer a member of the Veteran's household.  As noted above, the appellant and her child ceased to live with the Veteran as of April 2007.  This clearly precedes the claimed date for apportionment of the Veteran's benefits from March 2008 to June 2009.  As the regulations only provide apportionment benefits to either a spouse or a child of the Veteran as defined by statute and regulation, the appellant's child falls outside the scope of VA regulations.  Thus, the appellant's daughter does not qualify for apportionment under VA laws and regulations.  

Next, as noted above, there is no indication, other than the Veteran's own statements, that he provided support to the appellant at any point from March 17, 2008, to June [REDACTED], 2009.  The evidence demonstrates regular payments to the appellant from May 2007 through February 2008 via Western Union.  However, such payments are not documented at any point subsequent to February 2008.  Subsequent emails from 2009 suggest that payments from the Veteran to the appellant had ceased after February 2008.  The Veteran has been provided numerous opportunities to provide evidence that he provided support to his spouse from March 2008 to June 2009.  However, to date, no such evidence has been provided, other than his statements.  The Veteran presumably would have easy access to his account history to document any transfers of money to his spouse.  That such evidence has not been produced for the relevant appeal period does not reflect positively on the Veteran's statements that he did in fact provide support to the appellant from March 2008 to June 2009.  In light of the evidence, the Board finds that the Veteran ceased to provided support payments to his spouse from March 17, 2008, to June [REDACTED], 2009.  Therefore, the Board finds that the Veteran was not reasonably providing support for his spouse.  As he also was not living with his spouse from March 17, 2008, to June [REDACTED], 2009, and as they were clearly married during this time period, apportionment is warranted if it would not cause undue hardship on the Veteran.  

The claimed period where the appellant contends that the Veteran did not reasonably provide support for her is approximately 15 months in duration, from March 2008 to June 2009.  The Veteran had demonstrated an ability to provide support prior to that date, mentioning on various occasions through the appeal period that he had provided approximately $300.00 to the appellant on a monthly basis.  In addition, in the October 2016 VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, the Veteran described having a monthly income of $4,148.83.  His monthly expenses were listed as $3,716.00.   This represents a monthly net surplus in excess of $300.00.  Generally, hardship is established when an individual's expenses exceed his or her income.  Here, it would not be an undue financial hardship for the Veteran to pay a portion of his surplus monthly income to the appellant due to his failure to reasonably provide support for her from March 17, 2008, to June [REDACTED], 2009.  

Therefore, the Board finds that apportionment of the Veteran's VA benefits on behalf of the appellant is warranted.  Regarding the amount apportioned from the Veteran's VA benefits, the Board is not properly situated to make such a determination, as the Veteran's reports of financial income and expenses, while satisfactory to determine that his income exceeds his expenses, are not sufficiently specific to provide a dollar or percentage amount for apportionment.  The Board finds that such a consideration is better made by the AOJ in this matter.  Such an apportionment, however, must not rise to an amount that would constitute an undue financial hardship on the Veteran.




	(CONTINUED ON NEXT PAGE)


ORDER

General apportionment of the Veteran's compensation benefits, not to be set at an amount that would constitute an undue financial hardship, is granted to the appellant for the period from March 17, 2008, to June [REDACTED], 2009.  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


